Citation Nr: 1222785	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-29 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 18, 1961 to October 17, 1961.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Los Angeles, California that denied the benefit sought.

Although a claim for service connection for schizophrenia (claimed as mental stress condition), was denied in January 2006, the Veteran's current claim has not been characterized by the Board as an attempt to reopen a previously denied claim.  The United States Court of Appeals for the Federal Circuit has held that claims that were based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b) (West 2002).  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  The Veteran is seeking service connection for a disability that is a distinctly different diagnosis than the one at issue in his prior claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, the Board construes the current appeal as a new claim, rather than an application to reopen the previous claim of service connection. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary for additional notice and further evidentiary development.  

The Veteran contends that he developed a psychiatric disorder in service because during basic training, he was subjected to racial discrimination and harassment from his chief petty officer and another recruit.    

Service treatment records indicate that in October 1961, the Veteran attempted suicide by overdosing on codeine.  He was admitted to the hospital where a gastric lavage was accomplished.  Although the records do not show any formal diagnosis, the Veteran was discharged from service soon thereafter, "by reason of 'unsuitability.' "

Post-treatment records indicate the Veteran has a significant mental health history, with a differential diagnosis following a 1979 VA examination of inadequate personality with mental deficiency or chronic schizophrenia.  More recent records beginning in 2000, show diagnoses of major depression and mood disorder; delusional disorder; depressive disorder; PTSD and major depressive disorder.  

Although the Veteran was examined in connection with his claim in March 2011, the narrow focus of the opinion provided, (in response to the narrow question posed regarding the relationship between current disability and in-service racial discrimination) is not sufficient for properly adjudicating the claim.  Accordingly, a new examination and opinion should be sought.  

Also, the Veteran should be provided with notice pursuant to 38 C.F.R. § 3.304(f)(5) (2011) based on his request of having developed a psychiatric disorder due to an in-service personal assault.  See also M21-MR, Part IV, Subpart ii, Chapter 1, Section D17.  

Lastly, relevant treatment records in the claims file are current only through May 2011, and no subsequent treatment records are available on Virtual VA.  In this regard, the Board observes that the Veteran reports receiving treatment for this condition at the Loma Linda Medical Center (VAMC).  Thus, on remand, any additional pertinent VA treatment records dated after May 2011 must be associated with the claims folder.  See 38 C.F.R. § 3.159(c); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered). 

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran with notice relevant to a claim for benefits for a psychiatric disorder due to an in-service personal assault, pursuant to the provisions of 38 C.F.R. § 3.304(f)(5) (2011).  

2. Contact the Veteran and request that he identify any and all outstanding private treatment records related to his disability.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain these records.  Obtain complete copies of VA outpatient treatment records dated from May 2011 to the present and associate these records with the claims file.  This should specifically include any records of his care at the Loma Linda VAMC.

3. After associating any pertinent outstanding records, arrange for an appropriate VA psychiatric examination to determine the nature and etiology of any chronic psychiatric disability diagnosed on evaluation.  The claims file should be provided to the examiner for review in conjunction with the examination.  The examination report should reflect such a review of the claims file was made.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent psychiatric pathology and findings should be set forth in the examination report.  

For any chronic psychiatric disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not that such disability had its clinical onset in service or is otherwise related to service. 

The examiner is also asked to discuss the significance of the noted in-service suicide attempt in terms of whether this constitutes an early manifestation of current disability.  

The examiner should provide a complete rationale for any opinion rendered.  If any opinion cannot be made without resort to speculation, the examiner should state this and explain why an opinion cannot be provided without resort to speculation.  

4. Then, readjudicate the claim.  The Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and thereafter provided a reasonable period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


